LEWIS, J.
(dissenting).
The act in question applies to the owner of any unplatted tract of land containing not less than forty acres used and occupied exclusively for agricultural purposes. I concede there is a natural distinction between agricultural lands and those used for manufacturing, mining, and similar purposes, and that some provision may reasonably be made for accomplishing the withdrawal of such lands from the corporate limits of cities containing ten thousand inhabitants or less, but am unable to discover any difference between the position of an owner of a forty acre tract and owners of thirty, twenty, ten, or five acre tracts. Whether any such tract should be withdrawn does not depend upon its size, but upon the manner it may affect the corporation of which it is a part. The real test is whether, considering its location with respect to the laid-out and inhabited portion, the municipality would be substantially affected by the release of a tract of agricultural land, and the size of the tract has no definite relation to that question. That a line had to be drawn somewhere is not a sufficient answer, and does not justify the line drawn by this law.
I consider the classification as purely arbitrary, in the interest of a special class of owners, and for that reason unconstitutional.